’-   769




           OFFICE OF THE ATTORNEY 'GENERAL OF TEXAS
   '.
                            AUSTIN
Q-CM&lad       .
li--




   Eonorable Warren LIoDoneld
   County Attorney
   slcith County
   Tyler8 Taxas

   Desr Sir;



                                                  st, but not e
                                               mason of a mm-
                                                 in votes for
                                                 tes, c;ay be ,de-
                                                 ed, or whether
                                            election is neces-
                                           e the County Execu-
                                         ~mi.ttse has providea
                                         ination of county ana
                                         t officora   by a EaJor-




                                                                                .I




                                            the only other
           candidate for said office   printed on the bal-
           lot, but C, nhoso nsze was not printed on the
           ballot,  received tvi0 votes as a Write inn
           candidate, is it necesssry for.A an8 D to have
           a run-off election?"
               /
                     .
i                        >

I     Honorable warren WXMxald, page 2
                                          ‘,

                Youstate    in your letter that the County Rmecu-
      tlve Committee, prior   to the tirst primary, has provided
     ror nomination ror county and preolnct orricers by a m-
     jorlty vote in accordance with Article 3106, Revised civil         ’   .s.
     Statutes, 1925, which provides that,                    F.
                                                             .fm
                                                               2,   .
                 ‘The County EXeCUtiVe Committee shall de-
            aide whether the nomination of county CffLcers
          ’ shall be by majority or plurality  vote, and,
          .if by a majority vote, the CommSttee shall cell
            as many eleotlons a8 may be necessary to make
            such nomination . , ,*
                The San Antonio court of civil Appeals In the
      oaae of P7agnervs. Yates 119 s. w. (2a) 115, in oonstru-
      lng this 0tatute deolaredi
                 AIt is olear that where the. Exeoutfve Com-
           mlttce, at the proper time and prior to the
           rirst primary, provides for the nomtnation of
           oounty ana precinct officers  by majority vote
           (Art, 1306, R. S. 1925), no person can be de-
           clared to be the nominee or hlo party for a
           county or precinct office unless that person
           receives e majorfty or the votes in the first
           primary.”
                 The oases of Dunaganvs. Jones, 76 S. PJ. (20) 219,
      and Cunninghamvs. McDeraett, 277 S. Pi. .218,very olenrly es-
      tablish the principle that v{rite-in votes for candidates
      whose names do not appear on the offioial   ballot are of equal
    . dignity with votes for candidates whose names were printed on
      the ballot $,n the first prtiary or general eleotion.
                 Applying the rules announced in the foregoing. oaees
      to the faot situation presented in your request, we are 0t the
      Opinion that it vrill be necessary to hold a run-ofr election
      to Select the dec;cCratiC nominee for the office of Justice or
      the Peace, inasmuch as no cendldate for said orfice received
      a majority at the general primary election.
                 we vfish t0 express our sincere appreciatLon ror
      the excellent brief submitt.ed by you nlth your =quOSt, wtdOh



                    ..
%onorable Warren UaDonald, Page 3


has beon of mterlal     asr;istanoe    to us.


                                           Yours very truly   ,.--
                                                              e.:.




WRK:etT
                   .,         ',   :
                             -




          ,-




               L